UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 6, 2007 IGNIS PETROLEUM GROUP, INC. (Exact name of registrant in its charter) NEVADA 000-50929 16-1728419 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 100 Crescent Court, 7th Floor Dallas, Texas 75201 (Address of principal executive offices) (214) 459-8188 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) ITEM 5.02 Departure of Directors or Principal Officers, Election of Directors, Appointment of Principal Officers. On June 6, 2007, Robert W. Stancil notified the board of directors of Ignis Petroleum Group, Inc. (the “Company”) of his intention to resign as Senior Vice President of Exploration to pursue other opportunities. On June 12, 2007, John M. Glynn notified the Company of his intention to resign as Senior Vice President of Development and Operations to pursue other opportunities. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. IGNIS PETROLEUM GROUP, INC. Date: June 14, 2007 By: /s/ Shawn L. Clift Shawn L. Clift Chief Financial Officer
